Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2018/0294494).
2.	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani et al. (US 2018/0294494).
3.	Regarding claims 1-7, Mizutani teaches a fuel cell system (see Figs. below), comprising: a fuel cell;
a voltage detector configured to detect an output voltage of the fuel cell; a current detector configured to detect an output current of the fuel cell; an alternating current 
a phase difference calculation unit configured to calculate, based on a detected alternating voltage that is detected by the voltage detector and a detected alternating current that is detected by the current detector, a phase difference between the detected alternating current and the detected alternating voltage; and
an estimation unit configured to estimate, in accordance with the phase difference, an electric power generation distribution feature amount representing an electric power generation distribution in a cell surface of the fuel cell, with use of a predetermined relationship between the electric power generation distribution feature amount and the phase difference, wherein
the electric power generation distribution feature amount includes a value indicating a difference between a maximum value and a minimum value of local current density in the cell surface (see Figs. below).

    PNG
    media_image1.png
    689
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    775
    media_image2.png
    Greyscale

4.	It is inherent that Mizutani’s fuel cell system can inherently perform all the limitations in instant claims 1-7 because Mizutani’s device appears to be substantially the same as the fuel cell system of Applicant. 
5.	A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114).
6.	Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the 

Relevant Prior Art
US20050048336
A fuel cell system, comprising: a fuel cell (abstract);
a voltage detector (voltage measurement device) [0085] configured to detect an output voltage of the fuel cell; 
an output current of the fuel cell ([0051], see claim 38) (which inherently means output current is measured); 
an alternating current signal supply unit (alternating signals generator) [0085] configured to supply an alternating current signal to electrodes on both ends of the fuel cell;
a phase difference calculation unit (phase differences between the changes in the voltage and the alternating signals are calculated) [0087]
configured to calculate, based on a detected alternating voltage [0005] that is detected by the voltage detector and a detected alternating current [0051] that is detected by the current detector, a phase difference between the detected alternating current and the detected alternating voltage; and
an estimation unit configured to estimate, in accordance with the phase difference (an impedance measurement device makes measurements from phase differences between the load electric current and its voltage response) [0085],
(load electric current allows a certain amount of electricity to flow to the fuel stack [0140]) an electric power generation distribution feature amount (amount of electricity to run or flow therethrough) [0054] representing an electric power generation distribution in a cell surface of the fuel cell, with use of a predetermined relationship between the electric power generation distribution feature amount and the phase difference, wherein
the electric power generation distribution feature amount includes a value indicating a difference between a maximum value and a minimum value of local current density in the cell surface (Electricity was generated under a condition a current density was about 200 mA/cm2) [0179].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722